 


113 HRES 600 EH: Urging the Government of Afghanistan, following a successful first round of the presidential election on April 5, 2014, to pursue a transparent, credible, and inclusive run-off presidential election on June 14, 2014, while ensuring the safety of voters, candidates, poll workers, and election observers.
U.S. House of Representatives
2014-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 600 
In the House of Representatives, U. S.,

June 9, 2014
 
RESOLUTION 
Urging the Government of Afghanistan, following a successful first round of the presidential election on April 5, 2014, to pursue a transparent, credible, and inclusive run-off presidential election on June 14, 2014, while ensuring the safety of voters, candidates, poll workers, and election observers. 
 
 
Whereas on April 5, 2014, the Government of Afghanistan held the first round of the presidential election in which voter participation was 60 percent;  
Whereas on May 15, 2014, Afghanistan’s Independent Election Commission (IEC) certified the results, and announced that a run-off election would be held on June 14, 2014, because no candidate received more than 50 percent of the votes;  
Whereas on May 14, 2014, the IEC invalidated votes from 331 polling stations and removed them from the final tabulation, based on Electoral Complaints Commission (ECC) decisions;  
Whereas there have been widespread reports of voter and election monitor intimidation, including the killing of members of the National Democratic Institute (NDI) during an attack at the Serena Hotel in Kabul on March 20, 2014, as well as attempts to bribe members of the IEC, the ECC, and other election monitoring organizations;  
Whereas investigations by the ECC, and its coordination with the IEC, have not been conducted in a transparent manner;  
Whereas 17 members of the Afghanistan National Security Forces (ANSF) were killed in Taliban and insurgent attacks while supporting the April 5, 2014, elections; 
Whereas the United States and Afghanistan signed the Enduring Strategic Partnership Agreement to strengthen Afghan sovereignty, stability, and prosperity, while emphasizing a shared goal to defeat al-Qaeda and its terrorist affiliates; 
Whereas United States and coalition armed forces have greatly contributed to the stability and security of Afghanistan at a considerable personal sacrifice; and  
Whereas the United States has contributed more than $100,000,000 toward the 2014 Afghan presidential election: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the Government of Afghanistan for holding a successful first round of the presidential election and expresses strong support for a credible, inclusive, and transparent second round on June 14, 2014;  
(2)supports the mandate of Afghan electoral bodies such as the Independent Election Commission (IEC) and the Electoral Complaints Commission (ECC) to administer, adjudicate, and manage polls, as well as oversee logistical and technical preparations in a transparent, fair, and credible manner to prevent fraud and misconduct;  
(3)encourages the Government of Afghanistan to implement measures that will increase voter participation, particularly among the Afghan female population;  
(4)recognizes the determination of the Afghan people to exercise their right to vote and determine their country’s destiny;  
(5)urges the Government of Afghanistan to take steps to assure that fraudulent electoral activities do not take place during the runoff;  
(6)urges the IEC to adopt measures to better mitigate fraud, improve electoral transparency of the polling and counting process, and communicate these measures clearly and consistently to the people of Afghanistan;  
(7)urges close and continuing communication between the IEC and the Afghanistan National Security Forces (ANSF) to identify and provide security for vulnerable areas of the country during the election period;  
(8)encourages all elements of Afghan society to refrain from fomenting violence and other disturbances in voting areas;  
(9)urges the ANSF to make every necessary effort to ensure the safety of voters, candidates, poll workers, and election observers;  
(10)expresses its support for the full participation of Afghan civil society in the election process;  
(11)recognizes that a democratically-elected government that reflects the will of the Afghan people and is committed to combating terrorism would promote the long-term stability and security interests of Afghanistan, its neighbors, and its partners in the North Atlantic Treaty Organization International Security Assistance Force, including the United States; and  
(12)recognizes the sacrifices of United States and coalition armed forces that have contributed, and will continue to contribute, to the security and stability of Afghanistan.  
 
Karen L. Haas,Clerk.
